USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 96-1432                              UNITED STATES OF AMERICA,                                 Plaintiff, Appellee,                                          v.                                    PAUL NORDBERG,                               Defendants, Appellants.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                   [Hon. Nathaniel M. Gorton, U.S. District Judge]                                              ___________________                                 ____________________                                        Before                                Torruella, Chief Judge,                                           ___________                            Cyr and Stahl, Circuit Judges.                                           ______________                                 ____________________            Paul Nordberg on brief pro se.            _____________            Loretta   C.  Argrett,  Assistant  Attorney  General,  William  S.            _____________________                                  ___________        Estabrook, Thomas V.M. Linguanti, Tax Division, Department of Justice,        _________  _____________________        and Donald K. Stern, United States Attorney, on brief for appellee.            _______________                                 ____________________                                   October 10, 1996                                 ____________________                 Per  Curiam.   We  have  reviewed de  novo  the district                 ___________                       ________            court's  grant of summary judgment in favor of the plaintiff-            appellee.   We conclude  that that determination  was correct            and  see no need to write separately.  We, therefore, affirm,                                                                  ______            essentially for  the reasons  stated in the  district court's            memorandum and order, dated  April 8, 1996.  We add  only the            following comments.                 At page  6  of its  memorandum and  order, the  district            court made  a  slip of  the  pen.   In reciting  the  summary            judgment standard, the  court stated  that it  must view  the            entire record in the light most favorable to the "plaintiffs"            and indulge  all reasonable  inferences in  their favor.   In            this case, the  government was the  plaintiff and the  moving            party.  Obviously, the  district court meant to refer  to the            "defendants",  as the non-moving party.  It is clear from the            next  paragraph and  the remainder  of the  opinion  that the            district court understood the  relative burdens of the moving            and  non-moving parties, understood which party carried which            burden  in  this  case,  and applied  the  correct  standard.            Contrary to the  appellants' attempt to create an  issue that            does not  exist, the  district court  did not  "reverse[] the            rule for inferences."  Brief at p. 35.                 In addition,  we note  that the government  has conceded            that, because  it has already applied  the appellants' income            tax  overpayments  for the  tax years  1991  and 1992  to the                                         -2-            balance  it  claimed that  appellants owed  for the  tax year            1987, the amount of  these overpayments was properly credited            to the amount owed by the taxpayers.                 Appellants' request  for oral  argument is denied.   The                                                            ______            alternate  request that  we accept  supplemental  material in            lieu  of oral argument is denied.   The supplemental material                                      ______            should  have been  included  within the  permitted number  of            pages in the  reply brief.   In any  event, we have  reviewed            this  supplemental  material  and  it  does  not  change  our            decision.                 The "emergency motion" is denied as moot.                                           ______________                 Affirmed.  Loc. R. 27.1.                 ________                                         -3-